915 F.2d 1574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randy Lee WRIGHT-EL, Petitioner-Appellant,v.Gary MOHR, Respondent-Appellee.
No. 89-4137.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Randy Lee Wright-El, a pro se Ohio prisoner, appeals from the district court's order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a jury trial, Wright-El was convicted of robbery.  He was sentenced to a term of five to fifteen years imprisonment.  After the unsuccessful conclusion of a direct appeal, Wright-El filed a petition for a writ of habeas corpus in the District Court for the Southern District of Ohio.  As grounds for that relief, he maintained:  (1) that there was insufficient evidence upon which to base a conviction for robbery because his use of force did not occur immediately after the theft offense but rather ten minutes later;  and (2) that he was denied the right to a speedy trial.  After examination of the record, however, the district court concluded that the evidence adduced against Wright-El at trial was sufficient to satisfy the standard established in Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The court also concluded that Wright-El's speedy trial contention merely raised an issue under state law, not one that is cognizable under the federal habeas corpus statute.  28 U.S.C. Sec. 2254.  Consequently, the district court denied the petition for a writ of habeas corpus, and Wright-El filed this appeal.


3
Upon review of the record, the court concludes that the district court did not err in denying the petition for habeas relief.  Accordingly, the district court's order is hereby affirmed for the reasons stated in its opinion and order entered December 11, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.